—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting fighting, creating a disturbance, violent conduct, refusing to obey a direct order and interfering with an employee. The charges arose out of an incident that took place in August 2001 when petitioner was observed as one of several inmates engaged in a fight that erupted in the main yard at Auburn Correctional Facility in Cayuga County. Petitioner ignored repeated orders to desist and continued fighting until a warning shot was fired. Included in the evidence presented at petitioner’s disciplinary hearing were the misbehavior report, written by a correction officer who had witnessed the events in question, and the officer’s testimony wherein he identified petitioner as one of the individuals whom he had observed fighting and who refused to obey his orders to stop. We find that substantial evidence supports the determination of petitioner’s guilt of the charged misconduct (see Matter of Johnson v Selsky, 257 AD2d 874; Matter of Medina v Stinson, 251 AD2d 935). To the extent that petitioner’s testimony and that of his inmate witnesses were at variance with that of the correction officers, this conflict presented an issue of credibility for resolution by the Hearing Officer (see Matter of Proctor v Goord, 290 AD2d 801; Matter of Acevedo v Superintendent of Elmira Correctional Facility, 265 AD2d 763). Petitioner’s remaining contentions, including his assertions of hearing officer bias, have been reviewed and found to be without merit.
Crew III, J.P., Peters, Carpinello, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.